Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Subgroup IA in the reply filed on 04 February 2022 is acknowledged. Regarding the restriction requirement between Groups I and II, Claims 4-6 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Regarding the species election requirement between Subgroups IA and IB, Claim 3 is withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Subgroup IB), there being no allowable generic or linking claim. 
The examiner notes that although applicant indicated in the reply filed 04 February 2022 that Claims 1-3 read on the election of Group I and Subgroup IA, since Claim 3 requires that the pressing member is disposed “in the hollow portion” provided in the electrode body, this claim is considered to be part of non-elected Subgroup IB, which is indicated in the species election requirement mailed 10 December 2021 on page 4 to include a pressing member located inside the central portion of the electrode roll. Claims 1-2 are therefore treated on the merits.

Drawings
Figures 9-11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see page 17 lines 4-5 of the instant specification indicating that the power storage cell 2A shown does not include the present embodiment and continuous references to these figures as comparative examples). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (JP 2015118828 A), newly cited.
Regarding Claim 1, Ono teaches a power storage device (secondary battery, see abstract) comprising: an electrode body (wound electrode group 3, see figure 3) including a positive electrode sheet (positive electrode 34), a separator (separators 33 and 35), and a negative electrode sheet (negative electrode 32, see [0023]); a housing case in which the electrode body is housed (battery can 1, see figure 2); an electrolyte solution housed in the housing case (see [0021] indicating the injection of electrolytic solution into the battery can 1); and a pressing member provided inside the housing case and configured to press the electrode body (plate-like pressing members 200a and 200b, see [0031]-[0032] regarding the claimed pressing function), wherein the electrode body having the positive electrode sheet, the separator and the negative electrode sheet stacked on one another is wound around a winding axis-line (see arrow in figure 3 indicating the winding axis), the positive electrode 

    PNG
    media_image1.png
    702
    1079
    media_image1.png
    Greyscale

Regarding Claim 2, Ono further teaches that the pressing member is formed of an insulating material (see [0032] indicating that the pressing members 200a and 200b may be made of polypropylene which is an inherently electrically insulating material), and disposed on an outer circumferential surface of the electrode body (see figure 7).

Conclusion
The following newly cited art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshitake (US 2012/0301759 A1)- prior art that also teaches a pressing member (frames 30 and 31) as elected 
Goto (JP 2020030899 A)- art that is not prior, but teaches a similar invention and is cited in the Japanese prosecution of the parent case
Horie (JP 4892893 B2)- prior art that teaches pressing members (magnetic bodies 80)
Fukino (JP 2011150961 A)- prior art that also teaches outer pressing members (pressing pieces 51) and interior pressing members (core 61)
Uchida (JP 2013211172 A)- prior art that also teaches pressing members (bottom spacer 170 and side spacers 160)
Wyser (US 6190794 B1)- prior art that teaches interior pressing members (connection rods 5 and 6)
Hattori (US 2012/0015225 A1)- prior art that teaches outer pressing members (positive electrode collector members 16) and interior pressing members (intermediate member 24)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723